The petitioner, a drainage district formed, pursuant to the general drainage law of Florida, (Sec. 298.01 et seq. F. S. '41) filed a bill to foreclose a lien for drainage taxes. Among other defenses interposed is the three year statute of limitations (Sec. 95.11 FSA) upon the theory that the tax is a liability created by statute. The lower court held the defense good and that ruling is before us under Rule 34 of this Court.
The petitioner insists the lower court was in error because; 1. No statute of limitations runs against the right of the sovereign to collect its taxes unless expressly made so; 2. The statute under which the taxes were levied provides that the same shall constitute a lien from the date of assessment until paid, thereby making the tax a perpetual lien until paid; *Page 556 
and 3. The policy, established by the Legislature and the decisions of this Court over a long period of time, with reference to the imposition and collection of taxes, renders inapplicable the provisions of the general statute of limitations to actions brought to enforce the payment of taxes.
In People v. Hulbert, 71 Cal. 72, 12 P. 43, the Supreme Court of California held that a swamp land assessment imposed by the State Legislature was a liability created by statute. For purposes material to this case the California statute, under which the drainage liability was imposed, is not dissimilar to ours. The California Court held the foreclosure of city taxes was barred under the same statute. Dranga v. Rowe, 127 Cal. 506, 59 P. 944. The authorities generally hold that where the Legislature delegates power to reclaim or improve lands and assess the cost thereof the assessments are obligations imposed by law. Board of Commissioners v. Story, 26 Montana 517, 69 P. 56; Lemhi County v. Boise Live Stock Loan Co., 47 Idaho 712, 278 P. 214; Town of Morganton v. Avery,1189 N.C. 551, 103 S.E. 138; Drainage District No. I v. Bates County, _____ Missouri. _____, 216 S.W. 949; Bristol v. Washington County, 177 U.S. 133, 20 Sp. Ct. 585, 44 L.Ed. 701.
The law is also generally settled that a statute of limitations will run against a political subdivision. See 34 Am. Jur. Limitation of Action, Sec. 395; City of Los Angeles v. Los Angeles County, 9 Cal.2d 624, 72 P.2d 138, 113 A.L.R. 370; and notes following in A.L.R.; Metropolitan R. R. Co. v. District of Columbia, 132 U.S. 1, 10 Sp. Ct. 19, 33 L. Ed. 231; Rosedale School District No. 5 v. Towner County, 56 N.D. 41,  216 N.W. 212.
The Legislature of this State, by Sec. 95.02, F.S. '41, provided that the general statute of limitations would not apply to:
. . . any action by this State, or by any officer or persons in behalf of this State, or to any action by or on behalf of the trustees of the internal improvement fund, or the seminary or school fund, or the board of education of the State, or any county or municipal corporation, or school district within this State, or with respect to any moneys or property held or collected by any officer or trustee or his sureties." *Page 557 
An exception in the application of a statute to certain cases amounts to an affirmation of its application to cases not mentioned. In re: Estate of Art Ratliff, 137 Fla. 229,188 So. 128; 25 R.C.L. 983, Sec. 230.
It cannot be said that the drainage district is a municipal corporation because it possesses no general power of sovereignty to levy and collect taxes. It is a quasi public corporation. It makes the assessments and they become binding liens on the property yet they are not levied for governmental purposes. The levy of assessments is for special improvements to the reclaimed area. The district has power to issue bonds to finance the reclamation plan, however, the bond holder may proceed directly to enforce payment of his bonds in the event the supervisors fail, neglect or refuse to enforce payment on the assessed benefits within ninety days after they become delinquent. Sec. 298.45, F.S. '41.
We find the ruling of the circuit court free from error and the order is affirmed and certiorari is denied.
So ordered.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.
                    ON PETITION FOR REHEARING